SCHEB, Judge.
Jennifer Morris appeals from her judgment and sentence for delivery of cannabis.
In addition to placing defendant on probation for two years, the trial court also entered.a final judgment assessing an attorney's fee of $250 and clerk’s costs of $50 against defendant. Because she is insolvent, defendant argues that the attorney’s fee and clerk’s costs should not have been assessed against her.
Attorney’s fees and costs may be assessed against a defendant adjudged insolvent after notice and hearing under section 27.56, Florida Statutes (1981). Anderson v. State, 415 So.2d 49 (Fla. 2d DCA 1982). Here, nothing in the record indicates that defendant was given notice and *599an opportunity to object to the assessment of attorney’s fees and costs. Drumm v. State, 432 So.2d 765 (Fla. 2d DCA 1983).
Accordingly, the assessment was not appropriate and is hereby stricken. Our decision is without prejudice to the state to assess these fees and costs in accordance with the procedures outlined in section 27.-56.
We see no merit in defendant’s other contention; therefore, in all other respects, the judgment and sentence is affirmed.
OTT, C.J., and HOBSON, J., concur.